UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------------   X
                                                                        :
J & J SPORTS PRODUCTIONS, INC.,                                         :
                                                                        :
                           Plaintiff,                                   :   18-cv-2547 (ARR) (VMS)
                                                                        :
         -against-                                                      :   NOT FOR ELECTRONIC
                                                                        :   OR PRINT PUBLICATION
                                                                        :
SHADY A. ABDELRAOUF and CLEOPATRA                                       :   OPINION & ORDER
QUEEN LOUNGE, INC. d/b/a CLEOPATRA QUEEN                                :
LOUNGE,                                                                 :
                                                                        :
                           Defendants.                                  :
                                                                        X
---------------------------------------------------------------------

ROSS, United States District Judge:

         The court has received the report and recommendation, dated November 21, 2018, from

the Honorable Vera M. Scanlon, United States Magistrate Judge. R. & R., ECF No. 16. On

December 5, 2019, plaintiff, J & J Sports Productions, Inc., timely objected, arguing that Judge

Scanlon erred when she recommended that the court deny plaintiff’s motion for a default judgment.

Specifically, plaintiff argues that the facts alleged in its complaint permit the court to infer that

defendants engaged in a satellite violation and are liable for damages under the Federal

Communications Act of 1934. In the alternative, plaintiff argues that the supplemental documents

submitted with its motion demonstrate that it is entitled to relief. After conducting a de novo

review, I agree with Judge Scanlon that plaintiff’s complaint is legally insufficient. Thus, I adopt

the recommendation and deny plaintiff’s motion for a default judgment against both defendants.

                                               BACKGROUND
         Plaintiff, J & J Sports Productions, Inc., is a California corporation engaged in the

commercial distribution of entertainment and sports programming. See R. & R. 2; Compl. ¶¶ 6,


                                                         1
15, ECF No. 1. In April 2015, it obtained the exclusive rights to exhibit a closed-circuit telecast of

the May 2, 2015 WBA World Welterweight Championship Fight between Floyd Mayweather, Jr.

and Manny Pacquiao (“the Program”), including all under-card bouts and commentary associated

with the primary event. Compl. ¶ 15; Gagliardi Aff. Ex. 1, Closed Circuit Television License

Agreement, ECF No. 15-2. Pursuant to this agreement, plaintiff entered into sublicensing contracts

with commercial entities across North America to grant them the right to display the Program

within their establishments for a fee that varied based on each entity’s capacity. Compl. ¶ 16;

Gagliardi Aff. Ex. 2, Rate Card, ECF No. 15-2. Plaintiff “expended substantial monies marketing,

advertising, promoting, administering, and transmitting the Program to its customers.” Compl. ¶

17 (emphasis omitted).

         At the time of the events described in the complaint, defendant Cleopatra Queen Lounge,

Inc. operated a hookah bar and lounge in Staten Island, New York.1 See Compl. ¶ 7; Hunter Decl.

Ex. 5, Comeau-Khan Aff., ECF No. 15-3. Defendant Shady A. Abdelraouf was designated an

“Officer, Director, Shareholder and/or Principal” of Cleopatra Queen Lounge with the New York

Department of State. Compl. ¶ 7. Though neither defendant contracted with plaintiff to obtain the

right to display the Program, an auditor who visited Cleopatra Queen Lounge on May 2, 2015,

observed the telecasting of the Program on two television screens at 8:47 P.M. See Comeau-Khan

Aff. Plaintiff alleges that defendants were able to display the Program to their patrons due to

unlawful and willful actions taken for the purpose of “direct and/or indirect commercial advantage

and/or private financial gain.” Compl. ¶¶ 18–19.

         Plaintiff commenced this action on April 30, 2018, alleging violations of sections 553 and

605 of the Federal Communications Act (“the FCA”). After the defendants failed to answer or



1
    The corporation has since dissolved. See R. & R. 4–5 & n.3.
                                                  2
otherwise respond to the complaint, plaintiff filed a request for a certificate of default against both

defendants. See Req. for Certificate of Default, ECF No. 9; Req. for Certificate of Default, ECF

No. 12. The Clerk of Court filed an entry of default against each defendant, see Entry of Default,

ECF No. 11; Entry of Default, ECF No. 14, and plaintiff subsequently moved for default judgment

on July 16, 2018, see Mot. for Default J., ECF No. 15. The motion was referred to Judge Scanlon

on the same day, and the report and recommendation was received on November 21, 2018. Judge

Scanlon’s report and recommendation found that plaintiff’s complaint failed to plead sufficient

facts from which to conclude that defendants had violated either section of the FCA. R. & R. 8–

13. Moreover, she held that plaintiff’s complaint did not contain an adequate factual basis to

demonstrate that the individual defendant, Mr. Abdelraouf, could be held liable as a result of either

contributory infringement or vicarious liability. Id. at 13–16. As a result, she recommended that

the court deny plaintiff’s motion for default judgment in its entirety. Id. at 17.

                                       LEGAL STANDARD
   A. Review of Report and Recommendation
       When reviewing a magistrate judge’s report and recommendation, I “adopt those portions

of the report to which no objections have been made and which are not facially erroneous.” Pall

Corp. v. Entegris, Inc., 249 F.R.D. 48, 51 (E.D.N.Y. 2008) (quoting Walker v. Vaughan, 216 F.

Supp. 2d 290, 291 (S.D.N.Y. 2002)); see also Fed. R. Civ. P. 72 advisory committee’s notes to

subdivision (b). However, if a party files timely objections, I must “conduct a de novo review of

any contested sections of the report.” Sleepy’s LLC v. Select Comfort Wholesale Corp., 222 F.

Supp. 3d 169, 174 (E.D.N.Y. 2016), vacated on other grounds, 909 F.3d 519 (2d Cir. 2018); see

also 28 U.S.C. § 636(b)(1). Ultimately, I must “arrive at [my] own, independent conclusion about

those portions of the magistrate’s report to which objection is made.” Silge v. Merz, No. 05 CV

3648(GBD), 2006 WL 39632, at *1 (S.D.N.Y. Jan. 6, 2006) (quoting Nelson v. Smith, 618 F. Supp.

                                                  3
1186, 1189–90 (S.D.N.Y. 1985)), aff’d, 510 F.3d 152 (2d Cir. 2007).

    B. Default Judgment
       Federal Rule of Civil Procedure 55 establishes a two-step process for the entry of a default

judgment against a non-answering party. First, after a party has “failed to plead or otherwise

defend” itself against an action, the moving party may seek a certificate of default from the Clerk

of Court. Fed. R. Civ. P. 55(a). Second, after the Clerk files an entry of default, the moving party

may apply to the court for a default judgment pursuant to Rule 55(b).

       A party against whom a certificate of default has been entered is deemed to have conceded

“all well pleaded allegations of liability.” Greyhound Exhibitgroup, Inc. v. E.L.U.L. Realty Corp.,

973 F.2d 155, 158 (2d Cir. 1992). However, “because defaults are generally disfavored and are

reserved for rare occasions,” the moving party is not automatically entitled to a default judgment,

and any doubts “should be resolved in favor of the defaulting party.” Enron Oil Corp. v.

Diakuhara, 10 F.3d 90, 96 (2d Cir. 1993). It is the moving party’s burden to demonstrate that it is

entitled to recovery based on the factual allegations pleaded in the complaint. Friedman v. Sharinn

& Lipshie, P.C., No. 12 CV 3452(FB)(CLP), 2013 WL 1873302, at *3 (E.D.N.Y. Mar. 28, 2013),

adopted by 2013 WL 1869924 (E.D.N.Y. May 3, 2013).

                                          DISCUSSION
       Plaintiff objects to two aspects of Judge Scanlon’s recommendation. First, plaintiff objects

to the recommendation that the court deny plaintiff’s motion for a default judgment under section

605 of the FCA.2 See Pl.’s Objs. 2–7, ECF No. 17. Plaintiff also objects to Judge Scanlon’s


2
  Judge Scanlon also concluded that plaintiff’s complaint fails to allege sufficient facts for it to
recover under 47 U.S.C. § 553, as plaintiff does not specifically allege that defendants “intercepted
or received a cable communication, or even that the Event was offered over a cable system.” R. &
R. 12. Plaintiff does not object to this holding and, finding no clear error, I adopt it and deny
plaintiff’s motion for a default judgment under that statutory provision as well.


                                                 4
conclusion that, even if the complaint did allege sufficient facts to find an underlying violation

committed by the corporate defendant, the complaint does not entitle plaintiff to recover against

the individual defendant. Id. at 7–11. I address each of plaintiff’s objections in turn.

    A. Liability of Corporate Defendant Under the FCA
       Plaintiff’s complaint alleges violations of two sections of the FCA: section 605 and section

553. In relevant part, section 605 provides that “[n]o person not being authorized by the sender

shall intercept any radio communication and divulge or publish the existence, contents, substance,

purport, effect, or meaning of such intercepted communication to any person.” 47 U.S.C. § 605(a).

Section 553, in turn, prohibits the unauthorized interception or receipt of “any communications

service offered over a cable system.” 47 U.S.C. § 553(a)(1). Though these statutory provisions

overlap in some cases,3 see Int’l Cablevision, Inc. v. Sykes, 75 F.3d 123, 129, 133 (2d Cir. 1996),

“the law in this Circuit is clear that a plaintiff may recover under only one,” Circuito Cerrado, Inc.

v. Pizzeria y Pupuseria Santa Rosita, Inc., 804 F. Supp. 2d 108, 114 (E.D.N.Y. 2011).

       In the Second Circuit, section 605 has been interpreted to prohibit the theft of cable

communications as long as the program originated by radio or satellite “prior to the transmission

of that same signal by cable.” Sykes, 75 F.3d at 132; see also J & J Sports Prods., Inc. v. Nacipucha,

No. 17-CV-1186-AMD-SJB, 2018 WL 2709222, at *3 (E.D.N.Y. May 18, 2018) (“The term ‘radio

communication,’ as used in the Communications Act, has long been understood to include satellite

transmissions.” (citing Joint Stock Co. Channel One Russ. Worldwide v. Infomir LLC, No. 16-CV-



3
  The Second Circuit’s decision in International Cablevision, Inc. v. Sykes, 75 F.3d 123, 133 (2d
Cir. 1996), which held that both statutory sections may apply in certain factual circumstances,
distinguishes it from other circuits where the two sections have been deemed mutually exclusive.
See, e.g., J & J Sports Prods, Inc. v. Evolution Entm’t Grp. LLC, No. 13-5178, 2014 WL 3587370,
at *2 (E.D. La. July 21, 2014) (citing J & J Sports Prods., Inc. v. Mandell Family Ventures, LLC,
751 F.3d 346, 352–53 (5th Cir. 2014) and noting that the Fifth Circuit has held that the two
provisions do not overlap).
                                                  5
1318 (GBD) (BCM), 2017 WL 696126, at *8 (S.D.N.Y. Feb. 15, 2017), adopted by 2017 WL

2988249 (S.D.N.Y. Mar. 27, 2017))), adopted by 2018 WL 2709200 (E.D.N.Y. June 5, 2018). In

other words, for the purposes of determining whether section 605 applies to a given theft, the

central question is whether the programming originated as a radio or satellite transmission. Sykes,

75 F.3d at 133; see also J & J Sports Prods., Inc. v. Tellez, No. 11-CV-2823 (SMG), 2011 WL

6371521, at *1 (E.D.N.Y. Dec. 20, 2011).

       There are several ways for a plaintiff to demonstrate that a communication originated as a

radio or satellite transmission; for example, courts have held that plaintiffs have adequately

pleaded a violation under section 605 when their complaints reference “the use of decoding

equipment,” allege that the defendant intercepted “satellite signals from orbiting satellites,” or

contain specific allegations “that the event was conveyed via satellite transmission.” J & J Sports

Prods., Inc. v. Nest Rest. & Bar Inc., No. 17 Civ. 2194 (RJD) (VMS), 2018 WL 4921657, at *5

(E.D.N.Y. July 17, 2018) (citing cases), adopted by 2018 WL 4356724 (E.D.N.Y. Sept. 12, 2018).

Within this circuit, a plaintiff need not allege how the defendant actually received the signal; “all

that must be alleged to state a Section 605 claim is that the communication originated via satellite

[or radio].” R. & R. 11 (citing Sykes, 75 F.3d at 131–33 and Joe Hand Promotions, Inc. v.

Terranova, No. 12-CV-3830 (FB) (VVP), 2014 WL 1028943, at *4 (E.D.N.Y. Mar. 14, 2014)).

       Here, plaintiff’s complaint fails to include any allegations that would permit the court to

find that defendants engaged in a satellite violation when they unlawfully displayed the Program

at their establishment. The complaint alleges that defendants engaged in “unauthorized

interception, reception, publication, exhibition, divulgence, display, and/or exhibition,” Compl. ¶

19; see also id. ¶ 18, but it says nothing about the form of the transmission or the manner in which

the defendants allegedly intercepted the communication. Moreover, while plaintiff writes that



                                                 6
section 605 “prohibits the unauthorized publication or use of communications,” id. ¶ 20, it fails to

acknowledge the primary condition for a section 605 violation: that the communication in question

originate via radio or satellite transmission.

       In its objections, plaintiff recognizes that the complaint fails to specifically allege a satellite

violation, but it maintains that the court can “reasonably infer[]” that the transmission originated

by satellite. Pl.’s Objs. 2. I find this argument unpersuasive; as other courts have held, “it is not

axiomatic that J&J’s distributions are satellite transmissions,” as opposed to transmissions of other

types, such as cable transmissions protected by section 553. Nacipucha, 2018 WL 2709222, at *5.

Indeed, particularly where a plaintiff pleads a violation of sections 605 and 553, courts have found

it inappropriate to infer that a plaintiff has stated a claim under either section absent sufficient

factual allegations regarding the manner of the transmission. See id.; J & J Sports Prods., Inc. v.

Paucar, No. 17 Civ. 05358 (RJD) (VMS), 2018 WL 4501057, at *5–6 (E.D.N.Y. July 16, 2018),

adopted by 2018 WL 4494874 (E.D.N.Y. Sept. 19, 2018); J & J Sports Prods, Inc. v. Ferreiras,

No. 15-CV-6546, 2018 WL 6168557, at *6, *9 (E.D.N.Y. Nov. 20, 2018). “Plaintiff here appears

to be proceeding under both statutes without setting forth what is required to prove under either.”

J & J Sports Prods, Inc. v. Gonzalez, No. 13-cv-3332, 2015 WL 394013, at *3 (N.D. Ill. Jan. 27,

2015). This “buckshot approach” to pleading is insufficient to plead any individual claim in the

alternative. Id. Plaintiff does not allege that the Program was a satellite communication, a cable

communication, or both. Instead, plaintiff brings “causes of actions based on such communications

but fail[s] to state the predicate fact necessary for either violation.” Ferreiras, 2018 WL 6168557,

at *9. As a result, any “inference” plaintiff asks the court to make is unsupported by the allegations

actually contained in the complaint. See, e.g., Janik v. MediaPost Commc’ns, Inc., No. 16-CV-

05872 (ALC), 2017 WL 2735578, at *3 (S.D.N.Y. June 26, 2017) (distinguishing a “mere



                                                   7
supposition” from a “reasonable inference[]” (quoting Au Bon Pain Corp. v. Artect, Inc., 653 F.2d

61, 65 (2d Cir. 1981)).4

       Judge Scanlon’s well-reasoned and comprehensive opinion cites to several cases—many

of which were brought by the plaintiff itself—in which courts have dismissed complaints at various

stages of litigation for failing to provide sufficient information about the form of an allegedly

intercepted communication. See, e.g., R. & R. 9–10 (citing cases). Though plaintiff is correct that

some of these cases involved motions for summary judgment or motions to dismiss, see Pl.’s Objs.

6, that procedural distinction is immaterial; to the contrary, these cases all underscore the important

point that a violation of either statute hinges upon the nature and form of the Program’s

transmission. See, e.g., Joint Stock Co., 2017 WL 696126, at *11 (recommending dismissal of

plaintiff’s claim under § 605 because plaintiff failed to “plainly allege that each defendant’s

conduct involved ‘radio-originated communications’” (quoting Sykes, 75 F.3d at 131 n.5)); J & J

Sports Prods., Inc. v. Evolution Entm’t Grp., LLC, No. 13-5178, 2014 WL 3587370, at *2 (E.D.

La. July 21, 2014) (denying summary judgment motion because, “in the absence of any evidence

regarding how the boxing match was transmitted, Plaintiff has not established its right to judgment




4
  Plaintiff cites Miller v. American Telephone & Telegraph Co., 507 F.2d 759, 763 (3d Cir. 1974),
for the principle that a plaintiff’s reference to a statutory provision functions “as a shorthand
designation of the elements necessary to establish a breach of that statute.” Pl.’s Objs. 3. Even if
that pleading standard remained good law following Bell Atlantic Corp. v. Twombly, 550 U.S. 544
(2007), and Ashcroft v. Iqbal, 556 U.S. 662 (2009)—a contention that plaintiff itself recognizes is
unlikely—it does not apply here, where plaintiff pleads incomplete causes of action under two
statutory provisions, each of which covers distinct, even if not mutually-exclusive, factual
circumstances. Cf. Garden City Boxing Club, Inc. v. Stone, 285 F. Supp. 2d 447, 452 (D. Del.
2003) (“[T]his court cannot adequately evaluate whether defendants’ actions were a violation of
either §§ 553 or 605 without facts describing the manner in which the [Program] was allegedly
pirated.”); J & J Sports Prods., Inc. v. Munguti, No. 06-1282, 2007 WL 928479, at *2 (D.N.J. Mar.
27, 2007) (“The Court cannot determine which statutory section is appropriate without facts
describing the manner in which the boxing match was allegedly pirated.”).


                                                  8
as a matter of law with respect to either statute”). Because it fails to include allegations that clearly

set forth each of the elements that plaintiff would be required to prove under section 605, plaintiff’s

complaint is legally insufficient. See, e.g., Gonzalez, 2015 WL 394013, at *3.5

        In the alternative, plaintiff argues that the allegations contained in the documents

accompanying its motion for default judgment, including an affidavit submitted by plaintiff’s

president, Joseph M. Gagliardi, demonstrate that the Program was transmitted by satellite. Pl.’s

Objs. 3–7. Even if I found that Mr. Gagliardi’s affidavit clearly established that the Program in

this case was transmitted by satellite, this argument would fail. Plaintiff’s assertion that a court

may consider documents outside of the pleadings when evaluating a defendant’s liability on a

motion for default judgment is plainly contradicted by black-letter law. “The fact that a complaint

stands unanswered does not . . . suffice to establish liability on its claims: a default does not . . .

excuse any defects in the plaintiff’s pleading.” Gunawan v. Sake Sushi Rest., 897 F. Supp. 2d 76,

83 (E.D.N.Y. 2012); see also Lanzafame v. Dana Restoration, Inc., No. 09-CV-0873 (ENV)(JO),

2011 WL 1100111, at *2 (E.D.N.Y. Mar. 22, 2011) (“[A]warding damages in the face of

insufficient allegations, even after default judgment is entered, would be inconsistent with the

threshold requirement that a complaint be well-pleaded.”); Unitrans Consolidated, Inc. v. Classic

Closeouts, LLC, No. 09-CV-2098 (SLT), 2010 WL 1265206, at *2 (E.D.N.Y. Mar. 31, 2010)




5
  As Judge Scanlon acknowledges, this burden is not particularly strenuous. See R. & R. 10–11.
Plaintiff alleges that it held the exclusive rights to distribute the closed-circuit telecast in question,
so it should be able to obtain information regarding the broadcasting of the Program. Furthermore,
some courts have found that a plaintiff’s allegation that the “defendants could not have intercepted
the event without ‘electronic decoding equipment and satellite coordinates’” is sufficient to find
that the event originated as a satellite signal, even without a specific allegation as to the event’s
origination. J & J Sports Prods., Inc. v. 291 Bar & Lounge, LLC, 648 F. Supp. 2d 469, 473
(E.D.N.Y. 2009) (quoting record); but see Ferreiras, 2018 WL 6168557, at *6 (arguing that such
a reference is not enough to infer a satellite violation).
                                                    9
(“[P]laintiff must establish that the facts alleged in the complaint assert a valid cause of action.”

(emphasis added)).

       The reason for this rule is simple: a default judgment cannot be entered unless a defendant

was given adequate notice of the claims alleged by plaintiff; notice, in turn, is established by the

facts alleged in the complaint. Friedman, 2013 WL 1873302, at *3 (holding that one of the primary

factors to consider before awarding a default judgment is “whether the claims were pleaded in the

complaint, thereby placing the defendant on notice”). Plaintiff alleges that the Second Circuit’s

decision in Au Bon Pain Corp. v. Artect, Inc., 653 F.2d at 65, supports its argument because the

court there held that a plaintiff moving for default judgment is “entitled to all reasonable inferences

from the evidence offered.” Pl.’s Objs. 5 (emphasis omitted). But plaintiff does not cite any cases

that have interpreted this single sentence in Au Bon Pain Corp. to provide authorization for a court

to grant a default judgment motion on the basis of supplemental information external to the

pleadings. In the face of the clear weight of the authority to the contrary, I decline to find that Mr.

Gagliardi’s affidavit cures the defects in plaintiff’s complaint.

   B. Individual Liability of Shady Abdelraouf
       Finally, plaintiff objects to Judge Scanlon’s recommendation that the court deny its motion

against Mr. Abdelraouf, the individual defendant, because the complaint fails to allege sufficient

facts to hold him liable. Because an individual defendant cannot be held liable unless there is an

underlying violation, I need not reach this question. See R. & R. 13 (holding that there can be no

liability against Mr. Abdelraouf because, “[a]s an initial matter, Plaintiff failed to state a claim”);

see also Nacipucha, 2018 WL 2709222, at *6 (“[W]ithout [the corporate defendant’s] presence in

the case, and no liability imposed on [the corporate defendant], no one . . . could be indirectly or

vicariously liable.” (citation omitted)); Jones v. Dep’t of Hous. Pres. & Dev., No. 06-CV-

2085(LAP), 2007 WL 582751, at *2 (S.D.N.Y. Feb. 22, 2007) (“It is a well-settled princip[le] that

                                                  10
vicarious liability cannot exist without direct liability.”). In other words, the individual defendant

cannot be held liable for any role that he allegedly played in authorizing or encouraging an

underlying violation that plaintiff has failed to properly plead. Cf. G&G Closed Circuit Events,

LLC v. Carlos Laura Corp., No. CV 15-3712 (DRH)(ARL), 2017 WL 933087, at *2 (E.D.N.Y.

Feb. 16, 2017) (“To establish a contributory violation of 47 U.S.C. 605(a), plaintiff is required to

demonstrate that [the individual defendant] authorized the violations set forth in the Complaint.”

(quoting J & J Sports Prods., Inc. v. Mangos Steakhouse & Bakery, Inc., No. 13 CV 5068(RJD),

2014 WL 2879868, at *5 (E.D.N.Y. May 7, 2014), adopted by 2014 WL 2879890 (E.D.N.Y. June

24, 2014))), adopted by 2017 WL 933082 (E.D.N.Y. Mar. 8, 2017). Therefore, I need not consider

whether plaintiff’s allegations would have been sufficient to hold Mr. Abdelraouf liable if there

had been a sufficient allegation of an underlying violation.

                                              CONCLUSION

       For the foregoing reasons, I agree with Judge Scanlon that plaintiff’s complaint is legally

insufficient to entitle it to relief, and I adopt her report and recommendation and deny plaintiff’s

motion for default judgment. If plaintiff wishes to amend its allegations to cure these defects, it

must do so within seven days of the date of this order. See, e.g., J & J Sports Prods, Inc. v. Paucar,

No. 17-cv-05358 (E.D.N.Y. Jan. 23, 2019) (granting plaintiff’s motion to alter judgment by

vacating dismissal of plaintiff’s complaint and giving it time to “file an Amended Complaint in

light of the deficiencies noted in Magistrate Judge Scanlon’s Report and Recommendation.”).

       SO ORDERED.



Date: February 5, 2019                                                ______/s/________________
      Brooklyn, New York                                              Allyne R. Ross




                                                 11
